TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00251-CR
                                       NO. 03-13-00252-CR
                                       NO. 03-13-00253-CR
                                       NO. 03-13-00254-CR



                                 Jason Wayne Brooks, Appellant

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
 NOS. 67632, 67965, 68358 & 68359, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jason Wayne Brooks was charged with four counts of burglary of a habitation, which

is a second-degree felony. See Tex. Penal Code § 30.02(a), (c)(2). One of the indictments contained

an enhancement paragraph regarding a prior conviction for aggravated robbery, see id. § 29.03,

which elevated that burglary charge to a first-degree felony, see id. § 12.42(b). During a hearing

before the district court, Brooks pleaded nolo contendere to the charges and also pleaded true to

the enhancement allegation. In addition to his nolo contendere pleas, Brooks signed a judicial

stipulation regarding his guilt, and that stipulation was filed with the district court. Later, Brooks

moved to withdraw his pleas, and a hearing was convened. At the conclusion of the hearing, the

district court denied Brooks’s motion and stated that it was “not going to permit the defendant to

withdraw his plea of no contest and his plea of true.” In a later hearing, the district court sentenced
Brooks to 30 years’ imprisonment for the enhanced burglary charge and to 20 years’ imprisonment

for each of the remaining three burglary charges. In addition, the district court ruled that the

sentences were to run concurrently. On appeal, Brooks challenges the district court’s denial of his

request to withdraw his pleas as well as the sufficiency of the evidence supporting his convictions.

We will affirm the district court’s judgments of conviction.


                                           DISCUSSION

               In two issues on appeal, Brooks contends that there was insufficient evidence to

support his convictions because the stipulations “were neither signed nor actually received in

evidence at the time of [his] plea” and that the district court “abused its discretion by not allowing

[him] to withdraw his plea of no contest due to there being no evidence to support [his] plea.”


Sufficiency of the Evidence

               As mentioned above, in his first issue, Brooks contends that there was insufficient

evidence to support his convictions. Although Brooks acknowledges that he signed the stipulations

attesting that he committed the crimes, he asserts that those documents do not sufficiently support

his convictions because they were not signed at the time that he entered his pleas and because they

were never admitted into evidence as an exhibit. In making this argument, Brooks notes that when

the State offered to admit the stipulations, the documents had not been signed. Further, Brooks

asserts that although the district court indicated its intention to admit the documents during the plea

hearing, the court recessed the case without admitting the documents and explained to the parties that

hey could “finish signing up [their] paperwork there and we’ll be in recess for just a few minutes.”

                                                  2
               Under the Code of Criminal Procedure, the State is obligated to “introduce evidence

into the record” of a defendant’s guilt, and trial courts are not permitted to render a conviction

without evidence establishing a defendant’s guilt even if he enters a plea of guilty. See Tex. Code

Crim. Proc. art. 1.15; Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009); see also Tex.

Code Crim. Proc. art. 27.02(5) (explaining that plea of nolo contendere has same legal effect as

guilty plea). Evidence establishing a defendant’s guilt “may take many forms,” including a “written

stipulation of what the evidence against him would be, without necessarily admitting to its veracity

or accuracy.” Menefee, 287 S.W.3d at 13; see Tex. Code Crim. Proc. art. 1.15 (providing that evidence

establishing guilt may be stipulated by defendant); see also Stewart v. State, 12 S.W.3d 146, 148

(Tex. App.—Houston [1st Dist.] 2000, no pet.) (explaining that “judicial confession alone is

sufficient to sustain a conviction” and that “judicial confession may take the form of an affirmative

acknowledgment by the defendant that the indictment was true and correct”). A stipulation will

be sufficient provided that “it embraces every constituent element of the charged offense.” See

Menefee, 287 S.W.3d at 13.

               For the reasons that follow, we cannot agree with Brooks’s assertion that there was

insufficient evidence in the record to support his pleas. As outlined above, Brooks contends that the

stipulations were not admitted into the record, but we do not believe that the record supports that

contention. Subsequent to the district court accepting Brooks’s pleas, the State informed the court

that it would like to admit written stipulations for each of the charges. At that time, Brooks’s

attorney informed the court that Brooks was in the process of but had not yet finished signing the

documents. Furthermore, the district court indicated that it intended to admit the stipulations when

                                                 3
they were signed and then later stated that the documents were, in fact, admitted. Afterwards, the

district court indicated that it had considered the stipulations and determined that the evidence was

sufficient to establish Brooks’s guilt, but the district court also explained that it was withholding its

finding of guilt until after a presentence investigation report was prepared. That exchange, which

forms the basis for this appeal, occurred as follows:


        [State]: We offer the stipulation contained in the plea paperwork as State’s 1 . . . .

        [Brooks’s attorney]: Well, we’re not there.

        [Court]: Well, they’ll be admitted when they are completed here. They are in the
        process of signing them now.

        [State]: I understand.

        [The Court]: They’ll be admitted as soon as they are completed.

        [State]: Thank you, Your Honor.

        [Court]: All right. Now, with that I have admitted them. And I will withhold a
        finding of guilt in each of these cases even though the evidence is sufficient to find
        you guilty. I’m going to order a presentence report for these cases to be prepared.


Although Brooks correctly points out that the stipulations do not appear in the reporter’s record as

an exhibit, we are not convinced, in light of the exchange summarized above, that those stipulations

were not admitted into the record.

                Even assuming for the sake of argument that the documents were not admitted, we

would still be unable to conclude that the stipulations were not part of the record. Brooks does not

dispute that he signed the stipulations or that they were filed with the district court after he signed



                                                   4
them. Further, during the plea hearing, Brooks made no objection when the State offered to admit

the stipulations or when the district court stated its intention to admit them. Similarly, Brooks made

no objection during the hearing on his motion to withdraw when the attorney who represented him

at the plea hearing testified that he “tendered” the stipulations to the district court after Brooks

finished signing them. Moreover, those stipulations are part of the clerk’s record, and the date listed

in the terms of the stipulations as well as the district court’s file stamp date for each document is the

same as the date of the plea hearing.

                Under similar circumstances, the court of criminal appeals has concluded that a

stipulation that was filed with a trial court and that was part of the clerk’s record provided sufficient

evidence of a defendant’s guilt to support his plea. See Pitts v. State, 916 S.W.2d 507, 510 (Tex.

Crim. App. 1996). In Pitts, a judicial stipulation was offered as an exhibit, and no objection was

made by the defendant. Id. at 508. Moreover, the defendant did not object to the State’s assertion

that the offered exhibit was “‘contained in the court’s file.’” Id. at 510. Although the trial court in

Pitts admitted the stipulation, the stipulation was not included in the reporter’s record as an exhibit,

but it was in the trial court’s file and was included in clerk’s record for the appeal. Id. at 508-09.

For these reasons, the court determined that the stipulation “was ‘evidence introduced into the

record,’ and may be considered by the appellate court in determining whether the evidence

sufficiently proved appellant’s guilt.” Id. at 510; see also Daw v. State, 17 S.W.3d 330, 332 n.1

(Tex. App.—Waco 2000, no pet.) (explaining that document contained in clerk’s record constituted

evidence introduced into record and could be considered on appeal); Rexford v. State, 818 S.W.2d
494, 496 (Tex. App.—Houston [1st Dist.] 1991, pet. ref’d) (concluding that stipulation that was filed

                                                   5
with and approved by trial court and that was part of clerk’s record “was sufficient to support

appellant’s conviction based on his plea of guilty”). In light of the reasoning in Pitts, we believe that

the stipulations filed with the district court and contained in the clerk’s record may be considered

when determining whether Brooks’s pleas are sufficiently supported.

                Moreover, assuming again that the stipulations were not admitted, we believe that the

pleas are sufficiently supported for another reason. As alluded to above, the parties in this case

treated the stipulations as if they had been admitted. When the district court asked Brooks if he

understood that the stipulations that he signed could be used to establish his guilt for the charged

offenses, Brooks answered, “Yes, ma’am,” and Brooks made no objection when the State offered

to admit the stipulations into evidence. In addition, Brooks did not object when the district court

stated that the stipulations were admitted into evidence. Similarly, when the district court announced

during the sentencing hearing that the evidence was “sufficient to find [him] guilty in each of the

cases,” Brooks made no assertion that the stipulations were not part of the record. When parties

treat non-admitted exhibits as if they have been admitted into evidence, those exhibits may properly

be considered by trial courts and “are in the record and support the judgment.” Cf. Kissinger v. State,

501 S.W.2d 78, 79 (Tex. Crim. App. 1973); see also Ex parte Napper, 322 S.W.3d 202, 209 n.5

(Tex. Crim. App. 2010) (providing that appellate courts “may consider evidence that was not

formally admitted if it is treated as admitted by the trial court”).

                In addition, any remaining question surrounding the formal admission of the

stipulations is conclusively resolved by subsequent action by the district court in taking judicial

notice of the stipulations and accompanying paperwork prior to finding Brooks guilty of the alleged

                                                   6
crimes. As mentioned above, at the end of the plea hearing, the district court elected to withhold its

finding of guilt to allow for the preparation of a presentence investigation report. During the hearing

regarding Brooks’s motion to withdraw his pleas, which was held prior to sentencing, the district

court agreed to take judicial notice of the paperwork, including the stipulations, that had been

tendered to the court previously. Cf. Chindaphone v. State, 241 S.W.3d 217, 219 (Tex. App.—Fort

Worth 2007, pet. ref’d) (stating that “when the trial court takes judicial notice of a judicial

confession, the State is not required to introduce the judicial confession into evidence”).

               As discussed above, in addition to asserting that the evidence was insufficient

because the stipulations were not admitted into the record, Brooks also contends that the evidence

was insufficient because the stipulations were not signed until after he entered his pleas. As a

preliminary matter, we note that Brooks agrees that, at the latest, signed versions of the stipulations

were filed with the district court a few minutes after the plea hearing ended, and we can find nothing

in the language of article 1.15 to support the idea that the type of minimal delay at issue in this case

between when a plea is entered and when a stipulation is signed could render the plea insufficiently

supported. See Tex. Code Crim. Proc. art. 1.15. In fact, in cases in which a stipulation was not

properly signed or was otherwise deficient, courts have examined other evidence in the record to see

whether there is “competent evidence in the record” to compensate for the deficiency, see Menefee,
287 S.W.3d at 14, including evidence presented during a hearing regarding punishment and after the

stipulation was filed, see Stewart, 12 S.W.3d at 148 (rejecting argument that evidence of guilt must

be presented during “guilt/innocence phase” and explaining that “article 1.15 does not distinguish

between evidence offered at the guilt/innocence phase and the punishment phase”). The propriety

                                                   7
of consideration of the entire record to see whether a plea is sufficiently supported is further

buttressed by the fact that after a defendant enters a plea of guilty or nolo contendere, the proceeding

“becomes a ‘unitary trial’ to determine the remaining issue of punishment.” See Carroll v. State,

975 S.W.2d 630, 631 (Tex. Crim. App. 1998) (quoting Ricondo v. State, 634 S.W.2d 837, 841

(Tex. Crim. App. 1982) (op. on reh’g)). Accordingly, we fail to see how the fact that the stipulations

were not signed until after Brooks entered his pleas could render the evidence insufficient,

particularly given that the district court specifically took judicial notice of the signed stipulations

well before making its ultimate finding of guilt and assessing Brooks’s punishment.

                Turning to the language of the stipulations, they provide as follows for each charge:

“Upon my oath I swear my true name is Jason Wayne Brooks and I am 34 years of age; I have read

the indictment or information filed in this case and I stipulate that the evidence presented by the State

would show that I committed each and every act alleged therein, except those acts waived by the

State.” The referenced indictments for each charge set out the relevant elements for burglary,

and one of the indictments contained an enhancement paragraph regarding Brooks’s prior conviction

for aggravated robbery. See Tex. Penal Code §§ 12.42(b), 29.03, 30.02(a). Accordingly, we believe

that the judicial stipulations are sufficient to support a finding of Brooks’s guilt. See Chindaphone,
241 S.W.3d at 220 (concluding that judicial confession that “‘I have read the indictment or

information filed in this case and I committed each and every act alleged therein’” was sufficient to

support guilty plea); Watson v. State, 974 S.W.2d 763, 765 (Tex. App.—San Antonio 1998, pet.

ref’d) (explaining that judicial confession alone is sufficient to support guilty plea “even if the

defendant does nothing more than affirm that the allegations in the indictment are true and correct”);

                                                   8
Scott v. State, 945 S.W.2d 347, 348 (Tex. App.—Houston [1st Dist.] 1997, no pet.) (affirming

conviction where judicial stipulation stated that defendant “agreed that the allegations recited in

the indictment ‘constitute the evidence in this case’” because stipulation was “functional equivalent”

of one embracing every element of offense charged); Rosenkrans v. State, 758 S.W.2d 388, 389

(Tex. App.—Austin 1988, pet. ref’d) (explaining in nolo contendere case that stipulation that

witnesses would testify to facts laid out by prosecutor was sufficient to affirm conviction).

               For these reasons, we overrule Brooks’s first issue on appeal.


Denial of Motion to Withdraw

               In his second issue on appeal, Brooks contends that the district court abused its

discretion by not allowing him to withdraw his pleas of nolo contendere.

               On appeal, Brooks acknowledges that the district court took the case under

advisement before he decided to revoke his pleas and that, therefore, the district court’s decision to

deny his request is reviewed for an abuse of discretion. See Saldana v. State, 150 S.W.3d 486, 490

(Tex. App.—Austin 2004, no pet.) (explaining that “defendant may withdraw his guilty plea as a

matter of right without assigning any reason until the judgment has been pronounced or the case has

been taken under advisement,” that trial court has discretion to allow defendant to withdraw his plea

after court takes case under advisement or pronounces its judgment, and that court takes case under

advisement if it orders preparation of presentence investigation report after it “has admonished the

defendant, received the guilty plea and received the evidence”); see Rivera v. State, 952 S.W.2d 34,

35-36 (Tex. App.—San Antonio 1997, no pet.) (same). Under an abuse-of-discretion standard of



                                                  9
review, appellate courts will reverse a trial court’s decision only when it “was clearly wrong

and outside the zone of reasonable disagreement,” Edwards v. State, 37 S.W.3d 511, 515 (Tex.

App.—Texarkana 2001, pet. ref’d), or if “the court acted without reference to any guiding rules and

principles,” Ramirez v. State, 973 S.W.2d 388, 391 (Tex. App.—El Paso 1998, no pet.).

                When arguing that the district court abused its discretion, Brooks primarily

focuses on the arguments from his first issue that there was insufficient evidence to support his

pleas. In light of the alleged evidentiary deficiencies, Brooks contends that the district court abused

its discretion by failing to allow him to withdraw his pleas. However, as discussed in the previous

issue, we believe, for many reasons, that there was sufficient evidence to support his pleas and

his convictions.

                As further support for his argument, Brooks refers to letters that he wrote to his

attorney after the plea hearing, to statements that he made in his motion to withdraw his pleas, and to

testimony presented during the hearing on his motion to withdraw. In his letters, he communicated

that he wanted to withdraw his pleas and wrote that he felt like his attorney had convinced him to

plead nolo contendere even though he was innocent and wanted to have a trial. Further, Brooks

wrote that he felt pressured to enter the pleas because the State had threatened to stack his sentences,

to further enhance the charges, and to charge him with additional crimes. In his motion, Brooks

asserted that he entered his pleas “because of pressure and encouragement and not because [he] felt

that the evidence would show that [he] committed the offenses charged.” Similarly, during the

hearing, Brooks communicated that he pleaded nolo contendere because he was pressured and




                                                  10
coerced by the threat of increased punishment, of stacking his punishments, of having more of his

charges enhanced, and of adding another charge for burglary.1

                However, during that same hearing, the attorney representing Brooks at the time

that he entered his pleas expressly denied coercing or threatening his client into making the pleas.

Moreover, although Brooks’s former attorney explained that he did inform Brooks that the

punishments could be stacked, he stated that he “never told [Brooks] new charges were going to be

brought against him if he refused to take the plea. That was not done.” In addition, in that hearing

Brooks conceded that during the plea hearing the district court had inquired into the voluntariness

of his pleas.

                In resolving the conflict present in these testimonies, cf. Hooper v. State, 214 S.W.3d
9, 13 (Tex. Crim. App. 2007) (explaining that it is fact finder’s role to resolve conflicts in testimony),

the district court was aided by the admission into evidence of the transcript of the plea hearing.

During that prior hearing, the district court advised Brooks of the charges against him. The court


        1
         After the district court sentenced Brooks, he filed a motion for new trial. In a hearing held
to consider his motion, Brooks asserted that immediately prior to entering his pleas, his attorney
incorrectly told him that he would still be allowed to have a trial if he pleaded nolo contendere
and that the only consequence from entering those pleas would be that the trial would be before
a judge instead of a jury. However, during that hearing, Brooks’s former attorney denied that
characterization of his interaction with Brooks; instead, Brooks’s former attorney testified that
before Brooks entered his pleas, he told Brooks about the consequences of entering a plea of nolo
contendere and explained to Brooks that those types of pleas are essentially the same as guilty pleas.
In addition, although another one of Brooks’s former attorneys testified that some people might be
confused regarding the consequences of pleading nolo contendere, he also explained that he did
not believe that Brooks was under any misimpression. In fact, the attorney surmised that Brooks
understood that no trial would occur after entering his pleas because the attorney informed Brooks
that they would prepare for sentencing right after Brooks entered the pleas. Moreover, as discussed
above, prior to Brooks entering his pleas, the district court questioned Brooks regarding whether he
understood the consequences of entering his pleas, including whether he understood that the court
might find him guilty of the crimes alleged.

                                                   11
also informed Brooks about his various rights, including the right to plead not guilty, to have a

jury trial, to confront witnesses, and to remain silent. Further, the court separately asked if Brooks

wanted to waive all of those rights, and Brooks responded, “Yes,” to each question. When the court

finished questioning Brooks regarding the waivers, Brooks entered a plea of nolo contendere for

each of the charges against him and also pleaded true to the enhancement allegation. Shortly

thereafter, the court inquired whether Brooks was voluntarily pleading nolo contendere by asking,

“Has anybody forced you, threatened you or intimidated you in any way to get you to . . . [p]lead no

contest and to plead true,” and Brooks answered, “No, ma’am.” In addition, the court explained to

Brooks that the pleas were open pleas and then discussed with Brooks the possible punishment

ranges for each charge, and Brooks indicated that he understood what the potential punishments

were. Finally, the court asked Brooks if he understood that “any stipulation of evidence or documents”

accompanying his pleas could serve to establish his guilt for the alleged crimes, and Brooks

responded, “Yes, ma’am.” Immediately after Brooks gave this last answer, the court accepted his

pleas. See Tex. Code Crim. Proc. art. 26.13 (establishing admonishments that must be given to

defendant pleading nolo contendere).

               In light of the preceding, we cannot conclude that the district court abused its

discretion by failing to allow Brooks to withdraw his pleas. Accordingly, we overrule Brooks’s

second issue on appeal.


                                          CONCLUSION

               Having overruled both of Brooks’s issues on appeal, we affirm the district court’s

judgments of conviction.

                                                 12
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: June 19, 2014

Do Not Publish




                                                13